AMENDED EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, made and entered into as of June 17, 2015, by and
between MassRoots, Inc. (the "Company"), and Daniel Hunt (the "Employee"). This
agreement supersedes all previous Employment Agreements and Amendments between
the Company and Employee.

 

RECITALS

WHEREAS, the Company desires to employ Employee in the capacity hereinafter
stated, and Employee desires to enter into the employ of the Company in such
capacity, on the terms and conditions set forth herein.

 

WHEREAS, the parties hereto acknowledge that Employee's employment will be "at
will".

 

WHEREAS, the Company and Employee desire to set forth in writing the employment
relationship that exists between the Company and Employee.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Company and Employee as
follows:

 

1.                  Employment. The Company hereby employs Employee as the Chief
Operations Officer (the "Position") and Employee hereby accepts such employment,
upon the terms and subject to the conditions set forth in this Agreement.

 

2.                  Term of Employment. The period of Employee's employment
under this Agreement shall begin as of the date first above written (the
"Commencement Date"), and shall continue until the termination of employment
pursuant to Section 7 below (the "Employment Period").

 

3.                  Duties and Responsibilities. Employee shall, during the
Employment Period, while Employee is employed by the Company, devote Employee's
full and undivided attention, business energies and talents to fulfilling the
duties of the Position, subject to the direction and control of the Board of
Directors of the Company (the "Board") and the Chief Executive Officer of the
Company (the "CEO"), currently Isaac Dietrich. Notwithstanding the foregoing,
Employee's duties are subject to change at the discretion of the Board and/or
the CEO.

 

4.                  Location of Employment. Employee shall work primarily out of
the MassRoots offices, with travel required as requested by the Company.

 

5.                  Compensation. Subject to the terms and conditions of this
Agreement, during the Employment Period:

(a) Employee shall receive an annual salary of seventy eight thousand dollars
($78,000) ("Base Salary") paid in accordance with the Company's normal payroll
practices. The Company may make such deductions, withholdings or payments from
sums payable to Employee hereunder which are required by law for taxes and
similar charges. The Company will review Employee's base salary in accordance
with the Company's normal payroll procedures.

 

6. Benefits.

 

(a) Vacation

 

(i)                 Employee shall be entitled to use up to 10 vacation days per
year. Employee shall also be entitled to such holidays as are announced by the
Company from time to time, which in general, may include federal or Colorado
state holidays. As of the date hereof, such Company holidays are Christmas Eve,
Christmas Day, New Year's Day, Memorial Day, July 4th, Labor Day, Thanksgiving
Day and the day after Thanksgiving Day. Up to 10 unused vacation days may be
carried over, subject to the approval of your manager, from one year to the
next; all other unused vacation days will be forfeited.

 



   

 

(ii)               Each year, Employee's vacation days will accrue ratably over
the course of the year. The Company may permit Employee to use vacation days
during the year before such days have accrued. In the event Employee's
employment is terminated at a time when Employee has taken more vacation days
than Employee has accrued, Employee shall reimburse the Company for each
vacation day Employee has taken that hasn't accrued at a per diem rate equal to
Employee's Base Salary divided by 365. The Company will be entitled to offset
such amount against any amounts owing by the Company to Employee.

 

(b) Employee, when and to the extent eligible pursuant to the terms of any such
benefit plan, shall be entitled to participate in such employee benefit plans
(e.g., health, dental and life insurance as well as 401k) as are offered by the
Company to the Employees of the Company generally as those plans may be amended
from time to time in the sole discretion of the Company. Should Employee elect
to participate in any such employee benefit plan, Employee shall be responsible
for any and all required employee premiums, contributions, co-insurance and
costs associated with said plans.

 

(c) Employee shall be entitled to payment for unused vacation days as of the
Termination Date, only if the Company is given 1 month's advance notice of
separation.

 

7. Termination of Employment.

 

(a) At will Employment. The parties hereto acknowledge that Employee's
employment hereunder is "at will", that is, Employee may be terminated by the
Company or Employee may voluntarily resign, at any time with or without cause.
Absent exigent circumstances, (i) in the event that the Company wishes to
terminate Employee's employment hereunder, the Company will provide 1 month's
notice prior to such termination and (ii) in the event that Employee wishes to
terminate his employment hereunder, Employee will provide 1 month's notice prior
to such termination. Failure of either party to provide such notice shall not
affect the timing or validity of the termination. However, if either party
provides notice of termination, Employer may in its sole discretion, at any time
during the notice period decide to terminate Employee's employment immediately
in exchange for a lump sum payment for the remainder of the 1 month notice
period. The date upon which any party hereto terminates Employee's employment
shall be referred to as the "Termination Date".

 

Upon the Termination Date, and except as otherwise specifically set forth
herein, the Company shall have no obligation to make payments to Employee in
accordance with the provisions of Section 5, or, except as otherwise required by
law, to provide the benefits described in Section 6, for periods after
Employee's employment with the Company is terminated except for Base Salary
accrued through the Termination Date and reimbursable expenses incurred through
such date.

 

(b) Death. Employee's employment hereunder shall terminate upon the death of
Employee. The Company shall have no obligation to make payments to Employee in
accordance with the provisions of Section 5, or, except as otherwise required by
law or the terms of any applicable benefit plan, to provide the benefits
described in Section 6, for periods after the date of Employee's death except
for Base Salary earned and accrued through the date of death, payable to
Employee's beneficiary, as Employee shall have indicated in writing to the
Company (or if no such beneficiary has been designated, to Employee's estate)
and Reimbursable Expenses incurred through such date.

 

8. Non-Disclosure.

 

(a)                Confidential Information. "Confidential Information" means
all confidential and proprietary information of the Company, its Affiliates (as
defined below), its customers, its prospective customers and its suppliers
(including insurance carriers), whether or not such information is protected by
statute, common law, proprietary rights, or otherwise, and including, without
limitation: names, addresses, contact persons and other information relating to
the Company's or any Affiliate's customers or prospective customers and their
personnel and suppliers or prospective suppliers and their personnel; current,
past, potential or prospective commissions, premiums, prices, costs, profits,
markets, products, services and innovations; business expansion plans, including
electronic business development; internal practices and procedures; trade
secrets; technologies, developments, inventions or improvements; and any other
information relating to the business of the Company, its Affiliates, customers
or suppliers.

 



   

 

(b)               Disclosure of Confidential Information. As an Employee of the
Company, Employee will learn and will have access to Confidential Information.
Employee acknowledges and agrees that the Company developed this Confidential
Information at significant expense, it is proprietary to the Company, and it is
and shall remain the exclusive property of the Company. Employee further
acknowledges and agrees that the Confidential Information is highly valuable and
proprietary to the Company and that the disclosure of any such Confidential
Information to third parties or the otherwise unauthorized use of the
Confidential Information by Employee would cause the Company serious and
irreparable harm. Accordingly, Employee agrees not to, without the express,
written consent of the Company, while engaged by the Company as an Employee or
after such engagement, disclose, copy, make any use of, or remove from the
Company's premises the Confidential Information except as required in the
performance of Employee's duties and responsibilities to the Company. Upon
Employee's termination as an employee of the Company, Employee shall immediately
deliver to the Company any Confidential Information and all copies thereof,
whether in hard copy, computerized or other form, which are in the possession or
control of Employee.

 

(c) Disclosure of Customer and Advertiser Confidential Information. As an
employee of the Company, Employee will also learn and will have access to
Confidential Information belonging to the Company's customers and advertisers.
Employee agrees not to, without the express, written consent of the Company,
either while engaged by the Company or thereafter, disclose, copy, make any use
of, or remove from the Company's premises Confidential Information of the
Company's customers or suppliers except as may be required in the performance of
Employee's duties and responsibilities as an employee of the Company.

 

For the purposes of this Paragraph 8 and Paragraph 9, the following terms shall
have the meanings set forth below:

"Affiliate" shall mean with respect to any person, any other person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such first mentioned person. As used in this
definition of Affiliate, the term "control" (including "controlled by", or
"under common control with") means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person, whether through ownership of voting securities, as trustee, by contract,
or otherwise. "Business" shall mean any business which engages in the set up,
scheduling, management or planning of conferences or events, and any other
business in which the Company may engage during the term of Employee's
engagement.

 

9.                  Technology Ownership. Employee hereby assigns to the Company
all inventions, discoveries, designs, trade secrets, formulae, processes,
methods, techniques, mask works, improvements, developments, concepts, computer
programs, databases and works which Employee may make or acquire during the term
of his/her employment hereunder, whether or not during working hours and whether
made solely or jointly with others, that (1) are related to the Business of the
Company at the time they are made or acquired, or (2) are made using the
equipment, supplies, facilities, or proprietary information of the Company, as
well as all patents, patent applications, copyrights, copyright registrations
and all other intellectual property rights which cover, protect or are embodied
in any of the foregoing.

 

10.              Remedies. Employee acknowledges that the Company may be
irreparably injured by a violation of Sections 7, 8 or 9 and agrees that the
Company shall be entitled to an injunction restraining Employee from any actual
or threatened breach of Sections 7, 8 or 9 or to any other appropriate equitable
remedy without bond or other security being required. Each of the parties to
this Agreement will be entitled to enforce its rights under this Agreement, to
recover damages and costs (including reasonable attorney's fees and expenses)
caused by any breach of any provision of this Agreement and to exercise all
other rights existing in its favor.

 

11.            Severability; Enforceability. If any term or provision of this
Agreement is held or deemed to be invalid or unenforceable, in whole or in part,
for any reason, such term or provision shall be ineffective to the extent of
such invalidity or unenforceability only, and the remaining terms and provisions
of this Agreement shall continue in full force and effect. The Company and
Employee desire and intend that the restrictions be given effect to the maximum
extent permitted by law and equity. They therefore respectfully request that any
restriction determined to be over broad in any manner shall be interpreted or
reformed to give that restriction the maximum effect permissible by applicable
law and equity, and Employee agrees to the enforcement of the restriction as so
modified.

 



   

 

12.            Waiver of Breach. The waiver by either the Company or Employee of
a breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by either the Company or Employee.

 

13.            Successors. This Agreement shall be binding on, and inure to the
benefit of, the Company and its successors and assigns, including any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company's assets and business.

 

14.            Nonalienation. The interests of Employee under this Agreement are
not subject to the claims of Employee's creditors other than the Company, and
may not otherwise be voluntarily or involuntarily assigned, alienated or
encumbered except to Employee's beneficiary or estate upon his/her death and
except as otherwise required by law. Any attempted assignment in violation of
this provision shall be void.

 

15.            Notices. Any notice given by a party under this Agreement shall
be in writing and shall be deemed to be duly given (i) when personally
delivered, or (ii) upon delivery by Federal Express, United States Express Mail
or similar overnight courier service which provides evidence of delivery, or
(iii) when delivered by facsimile transmission if a copy thereof is also
delivered in person or by overnight courier.

 

Notice to the Company shall be sufficient if given to:

 

Notice to Employee will be sufficient if given to (Employee's Home Address):

 

16.            Amendment. This Agreement may not be amended or canceled except
by mutual agreement of the parties in writing.

 

17.            No Third Party Beneficiaries. Except for Section 7(b), nothing in
this Agreement is intended, nor shall it be construed, to confer any rights or
benefits upon any person other than the parties hereto, and no other person
shall have any rights or remedies hereunder.

 

18.            Complete Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated herein
and supersedes all previous negotiations, commitments, and writings relating to
the subject matter hereof.

 

19.              Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without giving
effect to the conflict of laws principles thereof. The parties consent to the
exclusive jurisdiction of the state and federal courts of Colorado for the
purpose of any suit, action or other proceeding arising out of or otherwise
related to this Agreement, and expressly waive any and all objections they may
have as to venue in any such courts.

 

20.              Section Headings. The Section headings of this Agreement are
for convenience of reference only and do not form a part hereof and do not in
any way modify, interpret, or construe the intentions of the parties.

 

21.              Rules of Construction. Whenever the context so requires, the
use of the singular shall be deemed to include the plural and vice versa.

 

22.              Counterparts. This Agreement may be executed in one or more
counterparts (including by way of facsimile) and all such counterparts shall
constitute one and the same instrument.

 



   

 

23.              Arbitration. If a dispute arises under this Agreement that
cannot be resolved informally by the parties, a party to the dispute shall
invoke the procedures set forth in this Section 24. All disputes shall be solely
and finally determined by arbitration in by one arbitrator in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator's award shall be final and binding on the parties; provided, however,
that the arbitrator shall base his/her or his/her award on applicable law and
judicial precedent, shall include in such award the findings of fact and
conclusions of law upon which the award is based, and shall not grant any remedy
or relief that a court could not grant under applicable law. Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof; provided, however, that nothing herein shall impair the Company's right
to seek equitable relief from a court of competent jurisdiction for a breach or
threatened breach of Section 8, 9 or 10 hereof.

 

24.              Company Policies and Procedures. Employee agrees to be bound by
any rules, policies, terms or conditions that the Company has enacted and/or may
enact or amend after the date hereof, including without limitation any rules or
policies which may be set forth in an employee handbook or manual which may be
published by the Company. Said material in no way constitutes a promise or
guarantee of continued employment for any length of time or alters Employee's
status as an employee "at-will."

 

IN WITNESS WHEREOF, Employee and the Company have executed this Employment
Agreement as of the day and year first above written.

 

  /s/ Isaac Dietrich By: Isaac Dietrich Title: Chairman and CEO   By: /s/ Dan
Hunt   Employee Signature



   

 